    Case: 1:19-cv-05078 Document #: 28 Filed: 11/16/20 Page 1 of 11 PageID #:139




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

DENZIL LAWRENCE,                              )
                                              )      No. 19 cv 5078
                       Plaintiff,             )
                                              )      Hon. Mary M. Rowland
               v.                             )
                                              )
JAMES P. CORCORAN, individually, as           )
Statewide Forensic Medical Director           )
for the Illinois Department of Human          )
Services, Medical Administrator III,          )
                                              )
                       Defendant.             )

                     ANSWER TO PLAINTIFF’S COMPLAINT
                FOR DAMAGES WITH REQUEST FOR TRIAL BY JURY

       Defendant, James P. Corcoran, by and through his attorney Kwame Raoul, Attorney

General of the State of Illinois, and for his Answer to Plaintiff’s Complaint for Damages with

Request for Trial by Jury states the following:

                                      I. INTRODUCTION
        This is an action brought by Denzil Lawrence, a person previously confined in the custody
of Illinois Department of Human Services (“State”) at Elgin Mental Health Center, to vindicate
profound deprivations of his constitutional rights caused by institutionally based prejudice and
persecution.
ANSWER: Defendant admits that Plaintiff was previously involuntarily admitted and
treated at the Elgin Mental Health Center (“Elgin MHC”), which is a facility administered
by the Illinois Department of Human Services (“IDHS”). Defendant denies the remaining
allegations of this paragraph.


                               II. JURISDICTION AND VENUE
        1.      This action arises under the Constitution and laws of the United States, including
Article III, Section 1 of the U.S. Constitution, and it is brought pursuant to 42 U.S.C. §§ 1983 and
1988. The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1343 and 2201.
    Case: 1:19-cv-05078 Document #: 28 Filed: 11/16/20 Page 2 of 11 PageID #:140




ANSWER: Defendant admits the allegations contained in Paragraph 1.


        2.      This case is instituted in the United States District Court for the Northern District
of Illinois pursuant to 28 U.S.C. §1391, as the judicial district in which all relevant events and
omissions occurred and in which Defendants maintain offices and/or reside.
ANSWER: Defendant admits the allegations contained in Paragraph 2.


                                          III. PARTIES
         3.     At all times relevant hereto, Plaintiff Denzil Lawrence was a resident of the State
of Illinois and a legal resident of the United States of America.
ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations contained in Paragraph 3.


       4.       At all times relevant hereto, Defendant James Patrick Corcoran (“Defendant” or
“Corcoran”) was a resident of the State of Illinois and a citizen of the United States, and was acting
under color of state law in his capacity as an officer employed by Illinois Department of Human
Services. Corcoran is sued individually for actions and omissions taken under color law while
working in his official capacity as a senior administrator of Elgin Mental Health Center and/or
consultant in the Illinois Department of Human Services.
ANSWER: Defendant admits that he is a resident of the State of Illinois, a citizen of the
United States and is employed by the IDHS. Defendant further admits that the allegations in
this lawsuit pertain to actions Defendant took in his capacity as the Statewide Forensic
Medical Director for IDHS. Defendant denies the remaining allegations contained in
Paragraph 4.


IV. BACKGROUND FACTUAL SUMMARY AND GENERAL ALLEGATIONS BASED
           UPON INFORMATION AND REASONABLE BELIEF
        5.       Plaintiff was adjudicated not guilty by reason of insanity (“NGRI”) in the Circuit
Court of Will County, on charges of arson and criminal damage to property in February 2018. He
was had been committed to the custody of the Illinois Department of Human Services (“IDHS”)
for inpatient mental health treatment, initially at Chester Mental Health Center (“CMHC”) as unfit
to stand trial on September 26, 2017, and subsequently beginning August 18, 2018, he was held at
Elgin Mental Health Center (EMHC). His Thiem date (the date beyond which his involuntary
NGRI commitment could not be constitutionally continued) was March 20, 2019.
ANSWER: Defendant denies the allegations of Paragraph 5 to the extent that the allegations
imply that an individual cannot constitutionally be involuntarily committed past his Thiem
                                                  2
    Case: 1:19-cv-05078 Document #: 28 Filed: 11/16/20 Page 3 of 11 PageID #:141




date even if a valid petition for involuntary commitment is filed prior to that individual’s
release. Defendant admits the remaining allegations contained in Paragraph 5.
        6.     While he was committed at CMHC, Plaintiff took psychotropic medications but
experienced unacceptable weight gain as a side effect. Ultimately, after researching risks and
benefits of medications, and after substantial remission of his earlier psychotic symptoms, he made
an informed choice to try to recover more fully from mental illness without drugs. He never ruled
out medical treatment, including with psychotropic drugs, in the event that he again became
symptomatic. His psychiatrist at CMHC did not subsequently insist on Plaintiff being prescribed
any particular prescription medication.
ANSWER: Defendant denies that Plaintiff took psychotropic medications while at Chester
Mental Health Center (“Chester MHC”). Upon information and belief, Plaintiff initially
refused medication while incarcerated in the Will County Jail before being transferred to
Chester MHC. Defendant further denies that Plaintiff was not prescribed any medications
while at Chester MHC. Defendant lacks knowledge or information sufficient to form a belief
as to the truth or falsity of the remaining allegations contained in Paragraph 6.


        7.     When he was transferred to EMHC in August 2018, he was assigned to the
psychiatrist Dr. Richard Malis. Dr. Malis initially suggested (and the Plaintiff tentatively agreed)
to take quetiapine, an anti-psychotic drug, after giving him a “likely” diagnosis “in the spectrum
between delusional disorder and schizophrenia.”
ANSWER: Defendant admits the allegations contained in Paragraph 7.


        8.     By early September 2018, the Plaintiff has lost confidence in Dr. Malis and elected
not to take psychotropic medications. He began to carefully document his disagreements with
EMHC staff, made various attempts to obtain relevant records, and filed many specific written
complaints with the Office of the Inspector General (OIG).
ANSWER: Defendant admits Plaintiff started refusing to take recommended medications.
Defendant further admits Plaintiff filed complaints with the Office of the Inspector General.
Defendant lacks knowledge or information sufficient to form a belief as to the truth or falsity
of the remaining allegations contained in Paragraph 8.


        9.      Despite a handful of minor “incidents” involving disagreements with peers or staff
on the clinical units at EMHC, none of which involved any physical altercations or violence,
monthly Treatment Plan Reports consistently stated between August 2018 and March 2019, that
the Plaintiff was making some progress, cooperating with unit rules, and attending recommended
therapy groups.



                                                 3
    Case: 1:19-cv-05078 Document #: 28 Filed: 11/16/20 Page 4 of 11 PageID #:142




ANSWER: Defendant admits that Plaintiff had several incidents with peers and staff at Elgin
MHC but denies that these incidents were “minor,” as they frequently involved aggressive
and threatening behavior. Defendant further denies that Plaintiff fully cooperated with unit
rules. Defendant admits the remaining allegations contained in Paragraph 9.


        10.   During his entire time at EMHC, the Plaintiff was never considered to be in need
of emergency involuntary medication, restraint or seclusion, either for his own or anyone else’s
protection.
ANSWER: Defendant admits the allegations contained in Paragraph 10.


        11.      Throughout his time at EMHC, up until Mid-March of 2019, clinicians on the
Plaintiff’s treatment teams were collaborating with him to develop relapse prevention and aftercare
plans wherein he would be residing safely in the community with his parents in Florida and
receiving any needed outpatient psychiatric and substance abuse treatment through a local
Veterans’ Administration facility. The expectation that he would be leaving EMHC on his Thiem
date was entirely implicit and apparently unquestioned.
ANSWER: Defendant admits Plaintiff worked with clinicians at Elgin MHC to develop a
release prevention and aftercare plan for him to reside with his parents in Florida and
receive outpatient psychiatric and substance abuse treatment through a local Veterans’
Administration facility. Defendant further admits that the treatment team contemplated
Plaintiff’s Thiem date as a potential release date. Defendant denies the remaining allegations
in Paragraph 11.


       12.    On or about March 13, 2019, exactly one week before the Plaintiff had to be
released, unknown to the Plaintiff a decision was purportedly made by the Plaintiff’s treatment
team psychiatrist, Dr. Vikramjit Gill, M.D., to file an involuntary civil commitment petition in
Kane County Circuit Court (“Petition”), alleging (in summary) that the Plaintiff was mentally ill
and thereby dangerous to himself or others, meeting the definition in Section 1-119 of the Illinois
Mental Health and Developmental Disabilities Code, 405 ILCS 5/1-119, of a “person subject to
involuntary admission on an inpatient basis.”
ANSWER: Defendant admits that Plaintiff’s treatment team filed a petition for involuntary
civil commitment in the Kane County Circuit Court pursuant to 405 ILCS 5/1-119
(“commitment petition”). Defendant denies the remaining allegations in Paragraph 12.


       13.      Subsequently on March 20, 2019, without the knowledge of the Plaintiff, some
hours after the Plaintiff should legally have been released, the threatened Petition was in fact filed,
and the Plaintiff was held at EMHC, rather than released.

                                                  4
    Case: 1:19-cv-05078 Document #: 28 Filed: 11/16/20 Page 5 of 11 PageID #:143




ANSWER: Defendant admits the commitment petition was filed on March 20, 2019, and that
Plaintiff continued to be held at Elgin MHC subsequent to the filing of the commitment
petition. Defendant denies the remaining allegations contained in Paragraph 13.


       14.     Plaintiff’s father had actually traveled to Elgin from Florida to pick him up and take
him home, fully expecting that his son would be released on his Thiem date of March 20, 2019,
according to the long-established plan.
ANSWER: Defendant admits Plaintiff’s father traveled to Elgin from Florida to receive
Plaintiff. Defendant denies the remaining allegations contained in Paragraph 14.


       15.   The Petition itself, alleging that the Plaintiff was a “person subject to involuntary
admission on an inpatient basis” was signed by Melissa Perkins, the Plaintiff’s clinical social
worker on N Unit at that time.
ANSWER: Defendant admits the allegations contained in Paragraph 15.


         16.   The petition was accompanied by two certificates, one of Dr. Vikramjit Gill, M.D.,
and one of the Defendant James P. Corcoran, intended to certify pursuant to Section 3-702 of the
Illinois Mental Health and Developmental Disabilities Code [405 ILCS 5/3-702] that the Plaintiff
was subject to involuntary admission on an inpatient basis and containing other information.
ANSWER: Defendant admits the allegations contained in Paragraph 16.


        17.     On information and belief, Defendant James P. Corcoran was the actual instigator
of the false involuntary civil commitment petition against the Plaintiff. Corcoran exerted undue
influence upon social worker Perkins and psychiatrist Dr. Gill, to file and certify the petition at the
last possible minute. As a Medical Administrator III and Statewide Forensic Medical Director, he
was their boss, and he was in a powerful position to negatively impact or even end their careers as
state mental health professionals. But for Corcoran’s undue influence over Gill and Perkins, the
civil commitment petition against the Plaintiff would not have been filed, and he would have been
released on March 20, 2019. As a direct result of the false Petition, the Plaintiff was falsely
imprisoned for a period lasting from March 20, 2019 for a period of ninety days, lasting until his
release from EMHC after the falsely filed Petition was dismissed on June 20, 2019 in the state
court.
ANSWER: Defendant admits he is the Statewide Forensic Medical Director and that
Plaintiff was held at Elgin MHC from March 20, 2019 to June 20, 2019 and was released
following the Kane County State’s Attorney’s withdrawal of the commitment petition.
Defendant denies the remaining allegations contained in Paragraph 17.


                                                  5
    Case: 1:19-cv-05078 Document #: 28 Filed: 11/16/20 Page 6 of 11 PageID #:144




        18.     On information and belief, Dr. Corcoran is well known to be unreasonably
prejudiced against forensic mental patients who decide to exercise their rights to refuse
psychotropic medication, even when such decisions are based on legal and competent free choice,
fully informed of risks and benefits. He has expressed opinions and directly advised patients that
if they do not comply with the recommendations of orthodox American psychiatrists employed by
the State of Illinois (including taking of prescribed psychotropic medication), or do not
convincingly profess strong belief in the diagnoses given to them by orthodox American
psychiatrists employed by the State of Illinois, they should not and will not, if he has anything to
say about it, be released from involuntary commitment.
ANSWER: Defendant denies the allegations contained in Paragraph 18.


       19.     On information and belief, one psychiatrist at EMHC who is most loyal and
supportive of Defendant Corcoran’s points of view is Dr. Richard Malis, the Plaintiff’s treating
psychiatrist who prescribed psychotropic medications.
ANSWER: Defendant admits Dr. Malis was one of Plaintiff’s treating psychiatrists and
prescribed psychotropic medications. Defendant denies the remaining allegations contained
in Paragraph 19.


       20.      The Plaintiff, a well-educated East African immigrant who served honorably in the
United States military in a combat role in Afghanistan, not only successfully refused to take
psychiatric drugs, but also committed the affront of refusing to accept Dr. Richard Malis as his
psychiatrist, and subsequently Plaintiff was able to fully recover drug-free and obtain the
substantial collaboration of his clinical treatment team toward his release from EMHC.
ANSWER: Defendant admits Plaintiff is an immigrant and a veteran of the United States
military. Defendant denies Plaintiff is East African as, upon information and belief, Plaintiff
was born in Guyana, which is in South America. Defendant admits Plaintiff has at various
points refused to take prescribed medications and refused to see Dr. Malis. Defendant lacks
knowledge or information sufficient for form a belief as to the truth or falsity as to Plaintiff’s
allegations that he is well-educated and that he served honorably in a combat role in
Afghanistan. Defendant denies the remaining allegations contained in Paragraph 20.


        21.      On information and belief, Defendant Corcoran has directly, indirectly or impliedly
threatened both Dr. Vikramjit Gill and social worker Melissa Perkins in the past, suggesting that
they could suffer unfavorable employment consequences should they fail to effectively coerce
their patients to take psychiatric drugs and profess full belief in their orthodox diagnoses.
ANSWER: Defendant denies the allegations contained in Paragraph 21.



                                                 6
    Case: 1:19-cv-05078 Document #: 28 Filed: 11/16/20 Page 7 of 11 PageID #:145




        22.     In short, anyone, patient or employee, who does not toe Defendant Corcoran’s line
in the forensic mental health system of the Illinois Department of Human Services, or who gives
any impression that they do not adequately respect his status or his orthodox mental health culture,
is threatened with negative consequences. The Plaintiff suffered retribution born of Defendant
Corcoran’s unlawful coercion in violation of the Constitutional rights of the Plaintiff when
Defendant Corcoran used fear of retribution perpetrated against both patients and staff who do not
comply with his illegal orders. Vikramjit Gill and Melissa Perkins were credibly threatened with
similar retribution and acted from self-protection.
ANSWER: Defendant denies the allegations contained in Paragraph 22.


                                   V. CLAIMS FOR RELIEF
 False imprisonment, denial of due process of law, violation of 42 U.S.C. § 1983 Under the
      Fourth and the Fourteenth Amendment to the Constitution of the United States
       23.     Plaintiff hereby incorporates Paragraphs 5-22, as if set forth here in their entirety.
ANSWER: Defendant hereby incorporates his Answers to Paragraphs 5-22, as if set forth
here in their entirety.


       24.     Plaintiff was in custody and under the control of Defendant during and at all times
described in this Complaint.
ANSWER: Defendant admits Plaintiff was held and treated at Elgin MHC, which is a facility
administered by IDHS. Defendant denies the remaining allegations contained in Paragraph
24.


       25.     At all times described in this Complaint, Plaintiff was an unarmed, defenseless male
and disabled person, such that he was no match for the trained and sophisticated Defendant, who
was an experienced mental health professional with custodial authority over the Plaintiff as an
educated and licensed as a medical doctor specializing in psychiatry.
ANSWER: Defendant admits that he is a trained and licensed medical doctor specializing in
psychiatry. Defendant further admits that Plaintiff did not possess any firearms and was
disabled in that he was diagnosed with a mental illness during his time at Elgin MHC.
Defendant denies the remaining allegations contained in Paragraph 25.


       26.     All of the described acts and/or omissions by the Defendant were intentional,
knowing, willful, wanton, malicious and/or in reckless in disregard for the Plaintiff’s federally
protected rights and welfare, and these acts were done with deliberate indifference by the
Defendants, acting under color of state law.
                                                 7
    Case: 1:19-cv-05078 Document #: 28 Filed: 11/16/20 Page 8 of 11 PageID #:146




ANSWER: Defendant denies the allegations contained in Paragraph 26.


       27.     With deliberate indifference to the rights of citizens to be free from false
imprisonment, Defendant ordered, encouraged, tolerated, ratified, and acquiesced to a dangerous
environment of psychological brutality through the false imprisonment of the disabled, and other
deprivations of essential, fundamental humanity under auspices of “mental health treatment” by:
               a.     Falsely alleging that Plaintiff was mentally ill, filing false court documents
                      including coercion of other subordinate staff in filing a civil commitment
                      petition to force Plaintiff to continue to be imprisoned in the Elgin Mental
                      Health Center while also failing to subject himself or his staff sufficient
                      training or supervision with respect to the constitutional limitations on the
                      incarceration and false imprisonment of patients, especially the Plaintiff;
               b.     failing to adequately punish unconstitutional false imprisonment of patients,
                      especially the Plaintiff;
               c.     ordering and tolerating the false imprisonment of patients, especially the
                      Plaintiff;
               d.     failing to properly or neutrally investigate whether his own actions and
                      actions which he ordered others to take would create the false imprisonment
                      of patients, especially the Plaintiff; and,
               e.     ordering, tolerating, encouraging, and permitting collusive statements
                      among the staff, investigators and the police to discourage proper
                      investigation and cover up crimes and illegal abuse in such situations.
ANSWER: Defendant denies the allegations contained in Paragraph 27.


         28.    On information and belief, Defendant ordered and/or permitted staff members at
the Facility, under a “mental health” pretense, to falsely imprison disabled individuals when such
activities are unnecessary, unjustified and contrary to any conceivable standard as “treatment”.
Defendant also coerced staff or failed or refused to supervise and train staff in the appropriate
constitutional implications and limits on false imprisonment, despite knowing that these staff are
critical to the protection of the constitutional rights of the patients, and therefore may create a
significant risk of injury to the public who are patients at Elgin Mental Health Center, especially
the Plaintiff.
ANSWER: Defendant denies the allegations contained in Paragraph 28.


       29.   Under a pretense and with the cynical, false justification of “encouraging
adherence” to treatment recommendations, the Defendant used tactics of coercion, false

                                                8
    Case: 1:19-cv-05078 Document #: 28 Filed: 11/16/20 Page 9 of 11 PageID #:147




imprisonment and mental abuse to punish and threaten patients at the EMHC to establish a brutal
and dehumanizing environment of control, instead of collaborating and rationally explaining
benefits and risks of treatment in the spirit of their legal obligations under informed consent and
legal and moral obligation to provide real help to the Plaintiff.
ANSWER: Defendant denies the allegations contained in Paragraph 29.


        30.     Under a pretense and with the cynical, false justification of “encouraging insight”
into mental illness, the Defendant used false imprisonment to punish and threaten patients at the
Facility, especially the Plaintiff, into robotic “lip service” and enforced, totalistic faith in the
orthodoxy of mental-illness-as-brain-disease, instead of rationally explaining any actual, existing
science in the field of aberrant human behavior, cognition and emotion to the patients, especially
the Plaintiff.
ANSWER: Defendant denies the allegations contained in Paragraph 30.


        31.    The more Defendant Corcoran, habitually resorted to coercion and false
imprisonment to obtain what he called “treatment adherence” and “insight” from patients, the more
dependent he became on such tactics, and the more he lost any abilities he might have had, which
courts and the public naturally expect him to employ, as a doctor and healer.
ANSWER: Defendant denies the allegations contained in Paragraph 31.


         32.     On information and belief, Defendant actively worked to find no fault with staff
conduct, and to assure that no fault is found by any outside investigators, so long as any story at
all is offered by staff in response to a patient complaint, regardless of how incredible such response
is wherein the Defendant, willfully failed to prevent the ongoing false imprisonment of the
Plaintiff.
ANSWER: Defendant denies the allegations contained in Paragraph 32.


        33.   Defendant routinely ratifies, acquiesces, rubber stamps, and tolerates malicious
collusive conduct and unconstitutional actions of staff by routinely ignoring serious complaints of
false imprisonment and other corrupt acts against patients, especially the Plaintiff, and by
encouraging fabrication of evidence by the staff.
ANSWER: Defendant denies the allegations contained in Paragraph 33.


       34.    As a direct and proximate result of the wrongful conduct of the Defendant, Plaintiff
has been substantially injured. These injuries include, but are not limited to, loss of constitutional

                                                  9
   Case: 1:19-cv-05078 Document #: 28 Filed: 11/16/20 Page 10 of 11 PageID #:148




and federal rights, loss of normal good family relations, loss of income, physical injuries, physical
and mental impairments, great pain and emotional distress, and/or aggravation of pre-existing
conditions, and ongoing special damages for medically/psychologically related treatment
necessitated by the unconstitutional and brutal concerted conduct of the Defendant.
ANSWER: Defendant denies the allegations contained in Paragraph 34.


       35.     The Plaintiff now suffers from these injuries, with an inability to consistently live
a normal life free from the trauma caused by the very staff charged with responsibility for his
treatment or rehabilitation.
ANSWER: Defendant lacks knowledge or information sufficient to form a belief about the
allegations contained in Paragraph 35, but denies that he engaged in any wrongdoing of any
kind.


        36.     The Plaintiff also suffers persisting emotional damage the extent of which has not
yet been fully ascertained. Plaintiff continues to suffer ongoing emotional distress, with significant
stress related symptoms.
ANSWER: Defendant lacks knowledge or information sufficient to form a belief about the
allegations contained in Paragraph 36.


      37.     Plaintiff is also entitled to punitive damages on all claims against the individual
Defendants personally, to redress their willful, malicious, wanton, reckless and fraudulent conduct.
ANSWER: Defendant denies the allegations contained in Paragraph 37.




                                  AFFIRMATIVE DEFENSES

      1.       Defendant is a government official who performed discretionary functions. At all

times material to the events alleged in Plaintiff’s Complaint, a reasonable psychiatrist objectively

viewing the facts and circumstances that confronted Defendant could have believed his actions to

be lawful, in light of clearly-established law and the information that said Defendant possessed.

Defendant is therefore entitled to qualified immunity as a matter of law.



                                                 10
   Case: 1:19-cv-05078 Document #: 28 Filed: 11/16/20 Page 11 of 11 PageID #:149




                                          JURY DEMAND
Defendant respectfully requests a trial by jury for all issues so triable.


                                                       Respectfully submitted,

KWAME RAOUL
Attorney General                               By:     /s/ Hal Dworkin
State of Illinois                                      HAL B. DWORKIN
                                                       Assistant Attorney General
                                                       General Law Bureau
                                                       100 W. Randolph Street, 13th Floor
                                                       Chicago, Illinois 60601
                                                       (312) 814-5159
                                                       Hdworkin@atg.state.il.us




                                     CERTIFICATE OF SERVICE

I hereby certify that on November 16, 2020, I submitted with the Clerk for the Northern District

of Illinois using the Court’s electronic filing system or CM/DKT the above DEFENDANT’S

ANSWER TO PLAINTIFF’S COMPLAINT. Parties of record may obtain a copy through the

CM/DKT system which will send notification of such filing(s) to all counsel of record.




                                                       By:     /s/ Hal Dworkin
                                                               ASSISTANT ATTORNEY GENERAL




                                                  11
